 Case 1:21-cv-00066-HYJ-SJB ECF No. 18, PageID.76 Filed 05/07/21 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

SKATEMORE, INC., d/b/a ROLL HAVEN                STIPULATION AND
SKATING CENTER, a Michigan                       ORDER
corporation; SLIM’S REC, INC., d/b/a
SPARTAN WEST BOWLING CENTER/                     CASE NO:1:21-CV-00066
BEAMERS RESTAURANT, a Michigan
corporation; MR. K ENTERPRISES, INC,             HON. HALA Y. JARBOU
d/b/a ROYAL SCOT GOLF & BOWL, a
Michigan corporation; M.B. AND D. LLC,           MAG. SALLY J. BERENS
d/b/a FREMONT LANES, a Michigan
limited liability company; and R2M, LLC,
d/b/a SPECTRUM LANES & WOODY’S
PRESS BOX, a Michigan limited liability
company,
                        Plaintiffs,
-vs-
GRETCHEN WHITMER, in her official
capacity as Governor of the State of Michigan;
ROBERT GORDON, in his official capacity
as Director of the Michigan Department of
Health and Human Services; MICHIGAN
DEPARTMENT OF HEALTH AND HUMAN
SERVICES, a Michigan Administrative Agency,
                        Defendants.
                                           /
David A. Kallman         (P34200)                Kyla L. Barranco (P81082)
Stephen P. Kallman       (P75622)                Darrin F. Fowler (P53464)
KALLMAN LEGAL GROUP, PLLC                        Andrea Moua        (P83126)
Attorneys for Plaintiffs                         Assistant Attorneys General
5600 W. Mount Hope Hwy.                          Attorneys for Defendants
Lansing, MI 48917                                P.O. Box 30736
(517) 322-3207                                   Lansing, MI 48909
dave@kallmanlegal.com                            (517) 335-7632
steve@kallmanlegal.com                           BarrancoK@michigan.gov
                                                 FowlerD1@michigan.gov
                                                 MouaA@michigan.gov
                                      1
 Case 1:21-cv-00066-HYJ-SJB ECF No. 18, PageID.77 Filed 05/07/21 Page 2 of 2


                                       STIPULATION

IT IS HEREBY STIPULATED AND AGREED, by and between the parties, as follows:

   1. Defendants filed a Motion to Dismiss on April 12, 2021.

   2. Plaintiffs’ response to Defendants’ Motion to Dismiss is currently due on May 10, 2021.

   3. The parties agree that Plaintiffs shall have an additional 14 days to respond to Defendants’

       Motion to Dismiss, and it shall be due on May 24, 2021.



Dated: May 6, 2021                                  /s/ David A. Kallman
                                                    David A. Kallman
                                                    KALLMAN LEGAL GROUP, PLLC
                                                    Attorney for Plaintiffs


Dated: May 6, 2021                                  /s/ Darrin F. Fowler___________________
                                                    Darrin F. Fowler
                                                    ASSISTANT ATTORNEY GENERAL
                                                    Attorney for Defendants



                                            ORDER

       The Court having read the above stipulation, and being otherwise fully advised in the
premises:

       IT IS SO ORDERED.

Dated: May 7, 2021                                   /s/ Hala Y. Jarbou
                                                    HALA Y. JARBOU
                                                    UNITED STATES DISTRICT JUDGE




                                               2
